Citation Nr: 1135580	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post discectomy and fusion of the L4-L5 segment of the lumbar spine with residual scar for the period prior to September 3, 2009.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from March 2003 to November 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted entitlement to service connection for status post discectomy and fusion of the L4-L5 segment of the lumbar spine with residual scar with an initial 10 percent evaluation, effective September 3, 2009.  Jurisdiction over the claims folder is currently held by the RO in Denver, Colorado.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The service-connected low back disability was assigned an increased 20 percent evaluation in a September 2009 rating decision effective September 3, 2009.  During the April 2011 hearing, the Veteran testified that the grant of a 20 percent rating satisfied his appeal for the period beginning September 3, 2009.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal to a claim for less than the maximum rating.  See id.  Thus, the Board will limit its consideration to whether an initial rating in excess of 10 percent is warranted for the Veteran's low back disability for the period prior to September 3, 2009. 


FINDING OF FACT

For the period prior to September 3, 2009, the Veteran's low back disability manifested forward flexion limited to approximately 60 degrees with consideration of functional factors; there were no periods of incapacitation requiring bed rest prescribed by a physician or neurological impairment of the lower extremities.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 20 percent, but not higher, for status post discectomy and fusion of the L4-L5 segment of the lumbar spine with residual scar have been met for the period prior to September 3, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for status post discectomy and fusion of the L4-L5 segment of the lumbar spine with a residual scar was granted in the January 2008 rating decision on appeal.  An initial 10 percent evaluation was assigned effective December 1, 2006.  An increased 20 percent evaluation was assigned in a September 2009 rating decision, effective September 3, 2009.  As noted above, this decision is limited to consideration of whether an initial rating in excess of 10 percent is warranted for the period prior to September 3, 2009.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's initial 10 percent evaluation was assigned under Diagnostic Code 5237 and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board finds that the evidence of record establishes that an increased 20 percent evaluation is warranted for the Veteran's low back disability for the period prior to September 3, 2009.  Upon VA examination in June 2007, the Veteran manifested forward flexion of the lumbar spine to 80 degrees and a combined range of motion of 225 degrees with pain at the endpoints of testing.  However, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The June 2007 VA examiner also found that the Veteran experienced additional pain, fatigue, and weakness during repetitive range of motion testing, but the effect of such functional factors on the Veteran's spinal motion was not expressed in degrees or otherwise specified.  The Veteran provided credible testimony at the April 2011 hearing that the range of motion recorded by the June 2007 VA examination was not truly representative of the functional capabilities of his lumbar spine.  Therefore, with consideration of functional factors, the Board finds that the Veteran's range of motion of the spine most nearly approximates the criteria contemplated by a 20 percent rating prior to September 3, 2009.  

The Board has also considered whether a rating in excess of 20 percent is appropriate during the period prior to September 3, 2009.  It is the clear that even with consideration of the functional factors discussed above, forward flexion of the lumbar spine was not limited to 30 degrees and the Veteran retained some useful motion of his lumbar spine during the claims period.  In addition, the June 2007 VA examiner found that there was no evidence of intervertebral disc syndrome on examination and X-rays of the lumbar spine did not demonstrate any disc abnormality.  Therefore, consideration of the diagnostic codes pertaining to intervertebral disc syndrome is not appropriate and a rating in excess of 20 percent is not warranted for the period prior to September 3, 2009. 

While separate ratings are also possible for neurological impairment associated with spinal disabilities, the objective medical evidence does not establish the presence of a neurological deficit stemming from the Veteran's low back disability during the claims period.  The June 2007 VA examiner found that the Veteran had no radiating pain on movement and straight leg raising was negative bilaterally.  The Veteran also denied experiencing radiating pain and numbness during a September 2008 examination at the Cheyenne VA Medical Center (VAMC).  The VA physician found that sensation and reflexes were fully intact in the lower extremities.  Accordingly, a separate rating is not warranted for neurological impairment of the lower extremities during the applicable claims period. 

The Board also notes that the Veteran's service-connected lumbar spine disability includes the scar resulting from his October 2005 lumbar fusion surgery.  A separate rating is possible for the Veteran's surgical scar if the evidence establishes the presence of symptoms that are separate and distinct from those stemming from the lumbar spine itself.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  The June 2007 VA examination noted that the Veteran's scar measured 10 centimeters (cm) x 1 cm and was stable without tenderness, disfigurement, ulceration, or abnormal texture.  The Veteran has not reported any pain associated with his surgical scar, and the Board therefore finds that a separate rating is not warranted for this aspect of the service-connected disability.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2002).

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against a rating in excess of 20 percent for the period prior to September 3, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's lumbar spine disability is manifested by symptoms such as pain, limited motion, and an asymptomatic scar.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

The record is also negative for evidence that the Veteran is unemployable due to his service-connected back disability.  Therefore, remand or referral of a claim for TDIU is not necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (suggesting that a TDIU could be part of the adjudication of a claim for increased compensation).  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private health care providers who have treated his service-connected back disability, and in a January 2009 statement he specifically noted that all his treatment has been through the VA.  Additionally, he was provided a proper VA examination in June 2007 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 20 percent, but not higher, for status post discectomy and fusion of the L4-L5 segment of the lumbar spine with residual scar for the period prior to September 3, 2009 is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


